           Case 1:19-cv-12053-IT Document 70 Filed 12/07/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

---------------------------------x
-
TIMMINS   SOFTWARE CORPORATION   :
d/b/a MITREND,
                                 :
                Plaintiff,                            Civil Action
       v.                        :                    No. 19-12053-IT

EMC CORPORATION, DELL                            :
TECHNOLOGIES INC., and DELL INC.,
                                                 :
                       Defendants.
                                        :
---------------------------------x
-
EMC CORPORATION, DELL                   :
TECHNOLOGIES INC., and DELL INC.,
                                        :
               Counterclaim-Plaintiffs,
     v.                                 :

TIMMINS SOFTWARE CORPORATION                     :
d/b/a MITREND,
                                                 :
                       Counterclaim-Defendant.
                                 :
---------------------------------x
-
         DEFENDANTS’ NOTICE CONCERNING PREVIOUSLY FILED
        ANSWER, AFFIRMATIVE DEFENSES AND COUNTERCLAIMS

                Defendants EMC Corporation, Dell Technologies Inc. and Dell Inc. (collectively

“Dell”) respectfully submit this notice to inform the Court that Dell previously filed its Answer,

Affirmative Defenses and Counterclaims before the Court issued its ruling (Docket Nos. 64, 67)

on Dell’s partial motion to dismiss. Accordingly, Dell already has served a pleading responsive

to the Amended Complaint and no further responsive pleading from Dell is required at this time.

Specifically:

                1.     On October 22, 2019, Plaintiff Timmins Software Corporation (“TSC”)

filed an Amended Complaint. (Docket No. 5.)
           Case 1:19-cv-12053-IT Document 70 Filed 12/07/20 Page 2 of 3




               2.      On December 13, 2019, Dell filed a Motion to Dismiss Counts III, IV, VI

and VII of the Amended Complaint (“Motion to Dismiss”). (Docket No. 23.)

               3.      While Dell’s Motion to Dismiss was pending, the parties proceeded to

conduct significant document discovery. As part of that discovery process, TSC requested that

Dell file its Answer, Affirmative Defenses, and Counterclaims because discovery was ongoing

and the parties desired to conduct document discovery in an efficient manner.

               4.      In response to TSC’s request, on September 25, 2020, Dell filed its

Answer, Affirmative Defenses, and Counterclaims. (Docket No. 64.)

               5.      On October 16, 2020, TSC subsequently filed an Answer and Affirmative

Defenses to Defendants’ Counterclaims. (Docket No. 65.)

               6.      Thereafter, on November 24, 2020, the Court issued an order denying

Defendants’ partial Motion to Dismiss. (Docket No. 67.) Pursuant to Fed. R. Civ. P.

12(a)(4)(A), “if the court denies the motion or postpones its disposition until trial, the responsive

pleading must be served within 14 days after notice of the court’s action.”

               7.      Because Dell already has filed a responsive pleading that responds to the

Amended Complaint, no further responsive pleading from Dell is required at this time: Dell

relies upon its previously filed Answer, Affirmative Defenses and Counterclaims. (Docket No.

64.) If the Court should require that Dell make any further filing, Dell will promptly do so.




                                                  2
          Case 1:19-cv-12053-IT Document 70 Filed 12/07/20 Page 3 of 3




Dated: December 7, 2020                Respectfully submitted,
       Boston, Massachusetts

                                        /s/ Kurt Wm. Hemr
                                       Kurt Wm. Hemr (BBO #638742)
                                       Christopher G. Clark (BBO #663455)
                                       SKADDEN, ARPS, SLATE,
                                           MEAGHER & FLOM LLP
                                       500 Boylston Street
                                       Boston, Massachusetts 02116
                                       (617) 573-4800
                                       kurt.hemr@skadden.com
                                       christopher.clark@skadden.com

                                       P. Anthony Sammi (admitted pro hac vice)
                                       Douglas R. Nemec (admitted pro hac vice)
                                       SKADDEN, ARPS, SLATE,
                                          MEAGHER & FLOM LLP
                                       One Manhattan West
                                       New York, New York 10001
                                       (212) 735-3000
                                       anthony.sammi@skadden.com
                                       douglas.nemec@skadden.com

                                       Counsel for Defendants and Counterclaim-
                                       Plaintiffs EMC Corporation, Dell
                                       Technologies Inc., and Dell Inc.




                                       3
